DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment, filed 06/01/2022, to claim 1 has overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lindskog (US 20180249437 A1) is considered close prior art to the claim invention as it discloses systems and methods for wireless communication between a plurality of stations sharing wireless communication channels.
Regarding claim 1, Lindskog discloses [Note: What Lindskog fails to disclose is strike-through]
An apparatus of a station (STA), the STA configurable to operate as a responding STA (Abstract: “an apparatus negotiates a passive ranging schedule between an initiator device and a number of responder devices.” and Paragraph 0075, “FIG. 4 shows a signal diagram of an example ranging operation 400. The example ranging operation 400 is performed between a wireless station (STA) and an access point (AP) using Fine Timing Measurement (FTM) frames in accordance with the IEEE 802.11REVmc standards. For the example of FIG. 4, the STA requests the ranging operation; thus, the STA is the initiator device (or alternatively the requestor device) and the AP is the responder device. It is to be understood that any suitable wireless device can be the initiator device, and that any suitable wireless device can be the responder device.”) in a null data packet (NDP) based ranging procedure with an initiating STA (Paragraph 0008, “The initiator device can commence the ranging operation at the indicated time by exchanging a number of frames with the number of responder devices. In some implementations, the frames can be exchanged according to a fine timing measurement (FTM) protocol. In addition, or in the alternative, the exchanged frames can include a number of multi-user null data packets (MU-NDPs).”), wherein the apparatus comprises: memory; and processing circuitry (Paragraph 0011, “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can store instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a number of operations. The number of operations can include negotiating a passive ranging schedule between an initiator device and a number of responder devices, and announcing the passive ranging schedule to the number of responder devices and to a number of passive listening devices.”),
wherein when the STA operates as the responding STA, as part of the NDP based ranging procedure (Paragraph 0096, “The Parameters field may indicate any suitable type of frames to be exchanged between the initiator device AP0 and the responder devices AP1-APn. In some implementations, the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange, for example, as depicted in the example ranging operation 500 of FIGS. 5A and 5B.”), the processing circuitry is configured to: 
encode, for transmission, a broadcast frame that indicates one or more ranging parameters (Paragraph 051, “The AP 110 may periodically broadcast beacon frames to enable the STAs 120a-120i and other wireless devices within wireless range of the AP 110 to establish and maintain a communication link with the AP 110. ... In some implementations, one or more of the beacon frames may include or announce a passive ranging schedule [the passive ranging schedule includes the ranging parameters] indicating times and channels upon which the AP 110 is to either initiate or respond to ranging operations. One or more wireless devices (such as the STAs 120a-120i) may listen for and receive frames exchanged during the ranging operations to passively determine their location.” and Paragraph 0078, “The STA may initiate the negotiation phase 420 by transmitting an FTM request (FTM_REQ) frame to the AP. In addition to signaling or requesting the ranging operation 400, the FTM_REQ frame may request the number of ranging parameters and capabilities. The AP receives the FTM_REQ frame, and may acknowledge the requested ranging operation by transmitting an acknowledgement (ACK) frame to the STA. The ACK frame may indicate the AP's capabilities (such as whether the AP is capable of capturing timestamps, capable of transmitting in the requested frame format and bandwidth, and so on), and may accept a number of the ranging parameters requested by the STA.”), the ranging parameters comprising at least one of a bandwidth and frequency band (Paragraph 0006, “In some implementations, the parameters field can include at least one of a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, and a capability to estimate angle information of the frames.”); 
detect the first NDP from the initiating STA (Paragraph 0107, “After the discovery and negotiation phases are complete, the initiator device AP0 may begin the measurement phase. In some implementations, the first frame exchange 501 may substantially coincide with a first beacon interval 512A of the initiator device AP0, for example, as depicted in FIG. 5B. For the example ranging operation 500, the initiator device AP0 may transmit a downlink null data packet announcement (DL NDPA) to the responder devices AP1-APn. The DL NDPA may announce that the initiator device AP0 is initiating a first frame exchange 501, and inform the responder devices AP1-APn to listen for an NDP.” and Paragraph 0109, “The responder devices AP1-APn receive the DL NDP at times t.sub.2,1 through t.sub.2,n, respectively, and may capture the corresponding TOAs. Each of the responder devices AP1-APn may obtain separate TOA values from each of the sounding sequences contained in the DL NDP. In some implementations, the responder devices AP1-APn may estimate channel conditions and derive angle information from the sounding sequences contained in the DL NDP.”); 
encode a second NDP for transmission to the initiating STA (Paragraphs 0118-0119, “One or more additional exchanges of NDPs (or other suitable ranging frames) may occur during one or more subsequent beacon intervals. For example, as shown in FIGS. 5A and 5B, the initiator device AP0 and the responder devices AP1-APn may perform a second frame exchange 502 between times t.sub.7 and t.sub.10, which may correspond to a second beacon interval 512B of the initiator device AP0. The second frame exchange 502 may be similar to (or the same) as the first frame exchange 5011... In some other implementations, the initiator device AP0 may perform the second frame exchange 502 (or other frame exchanges) with another set of responder devices (such as APs different than AP1-APn depicted in FIGS. 5A and 5B) during the second beacon interval 512B. In this manner, the initiator device AP0 may perform ranging operations with different sets of responder devices during different beacon intervals.”); and 
encode, for transmission to the initiating STA, a first location measurement report (LMR) (Figure 8A, see “DL FB frame”, which is being read as a location measurement report frame) and Paragraph 0138 “the DL FB frame also may contain or indicate angle information and location information…The location information may include the location of the initiator device AP0, the locations of one or more the responder devices AP1-APn, or any combination thereof”) that indicates: a reception time of the first NDP at the responding STA, and a transmission time of the second NDP at the responding STA (Paragraph 0121, “The STA may use the captured timestamps t.sub.p2,1, t.sub.p2,2, and t.sub.p1 corresponding to the reception of the first UL MU-NDP, the second UL MU-NDP, and the first DL NDP, respectively, and the timestamps for times t.sub.4,1 to t.sub.4,n and time t.sub.3 provided by the DL FB frame to calculate a number of differential distances between itself and the access points AP0-AP2.”).  




Martinez (US 20200015111 A1) is considered close prior art to the claim invention as it discloses systems and methods for wireless communication between a plurality of stations sharing wireless communication channels.
Regarding claim 1, Martinez discloses [Note: What Martinez fails to disclose is strike-through]
wherein the first and second NDP comprise a legacy preamble followed by an Next Generation Vehicle-to-Everything (NGV) preamble (Paragraph 0024, “As a specific example, a new generation vehicle (NGV) standard and/or a 3GPP 5G NR standard can be used to improve system level performance, relative to a protocol standard such as IEEE 802.11p, for communication in an intelligent transportation system, when used in accordance with one or more embodiments herein. The NGV features improve the overall system effectiveness, including the “legacy 802.11p” devices. As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p”), the legacy preamble comprising a legacy short training field (L-STF) and a legacy long training field (L-LTF) followed by a legacy signal field (L- SIG) (Paragraph 0048, “The messages can each have a preamble that includes a legacy short training field (L-STF) that provides support of synchronization and automatic gain control (AGC) calibration (e.g., which can be 16 μsec), a legacy long training field (L-LTF) that provides channel estimation pilot for decoding subsequent Wi-Fi-based symbols (e.g., 802.11p OFDM symbols and which can be 16 μsec), and a signal field (SIG) symbol that conveys the MCS (e.g., which can be 8 μsec).”), the NGV preamble comprising an NGV signal field (NGV-SIG) followed by an NGV-STF and an NGV-LTF (Paragraph 0074, “Similarly to the above, messages transmitted according to the communications protocol have a preamble including the L-STF, L-LTF, and SIG. In some instances, a message is broadcasted and subsequently one or more retransmissions of the message are provided as a function of CBR.”), 



Lim (US 20220124467 A1) is considered close prior art to the claim invention as it discloses systems and methods to identify WLAN packets which include legacy control fields. Specifically Lim discloses the use of its system with NGV protocols. 
Regarding claim 1, Lim discloses [Note: What Lim fails to disclose is strike-through]
wherein the first and second NDP comprise a legacy preamble followed by an Next Generation Vehicle-to-Everything (NGV) preamble, the legacy preamble comprising a legacy short training field (L-STF) and a legacy long training field (L-LTF) followed by a legacy signal field (L- SIG), the NGV preamble comprising an NGV signal field (NGV-SIG) followed by an NGV-STF and an NGV-LTF (Paragraph 0217, “For backward compatibility or interoperability with the 802.11p standard using the 5.9 GHz band, the L-STF 2310, the L-LTF 2320, and the L-SIG field 2330 constituting the preamble of the 11p frame may be located at the front of the NGV frame 2300. In addition, the NGV frame 2300 may include an NGV-SIG field 2340 including control information for NGV after the L-SIG field 2330, symbols for NGV-STF 2350 and NGV-LTF 2360, and symbols constituting the NGV-data 2370.”), 



In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1.
Dependent claims 2-10 are also allowed due to their dependency on independent
claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648